Title: To Thomas Jefferson from Moses Robinson, 17 November 1801
From: Robinson, Moses
To: Jefferson, Thomas


Sir,
Bennington Novr. 17th 1801
The Bearer doctor Benjamin Robinson is a native of this town and a nephew of mine, Sustains a good moral Character, and has Acquired no inconsiderable knowledge in the Arts of Phisyck and Surgery—in the latter Especially he has made Proficiency in Practice he is Temperate, Sober, & Discreet in his General deportment, and I Consider him a promising young man he is of an enterprising make and wishes by Industry in his Calling to obtain property he has often Expressd his desire of Going to the Southern States but has lately had Information from a Gentleman living in Chesterfield County & State of Virginia on the River Appamattox that there is at present a Vacancy in that Vicinity for the Practice of Physick &c. he has therefore determind to Journey thither his informant also mentiond that a letter from President Jefferson to his brother in law living in that place would be of Service to Introduce him to practice he therefore desires that favour from you Sir and I trust his future Conduct will not Cause you to Regret your bestowment of such a favour—
The Return of Republicanism in this State is beyond our highest Expectations there is a decided majority in both houses of the Legislature there was not a tryal in any Instance but the Republicans Carried there point, yet they believd it to be Good Policy not to Reject the (Self Stiled) Federalist in every Instance the address to your Self was Carried by a majority of thirty and the Reply to Governr. Tichenors Speech which was a Severe Reprehension on his Past Conduct, was nearly the Same which with Maryland Resolutions are demonstrations beyond a doubt,—we have in Bennington labourd Incessantly to Stem the Currant of Federalism (falsly Calld) in this State but not without fear & trembling lest we should Fail we have Gaind in a great measure our point and I believe the Progress of the Cause of liberty through the United States Calls for Gratitude to that being who Superintends the affairs of men, Governs the nation with a nod, and has mercifully Crown’d their Efforts with Success—
I have Just now learnd. that Certain persons are doing all they Can to Injure the Reputation of Mr. Willard the present Marshal in the district of Vermont and to make or have made you Sir to beleive that you had been misinformd as to his True Character. I therefore think it my duty to give you some information on that Subject I have been acquainted with Mr. Willard about Two years and Set in the Council of Censors with him (he being a member) for nearly three month, he appeard to be a person of Abilities a firm Republican and have never heard any thing unfavorible to his Charecter I this day have Calld on Col. David Fay District attorney to know of him how he the marshal performd the duties of his office he tells me he did it with dignity and Faithfulness and has had an oppertunity to Look into his Conduct in Relation to the discharge of his duty in taking a Prisoner in a Civil Suit or in Execution that had Caused some talk by the Federalist but it was Settld or rather there never was any difficulty between the marshal and the Prisoner to wit mr Hatheway—that mr Fay Considers him as Competent to Execute the office of Marshal well with honor to himself and the Government—
This I think ought to have more weight in as much as many persons who wish to Supplant mr Willard have mentiond my Brother David Robinson the present Sheriff of Bennington County as a Candidate to Succeed him in the office of Marshal and Say he had the best Right to it however I may Respect my Brother and may Beleive him to be Sufficiently Capable to Execute that office yet I beleive mr Willard to be so too and ought not to be Supplanted by him or any other person—unless there appears Sufficient Cause—
Accept Sir my best wishes for your domestic happiness as well as public administrations and beleive me to be your most Obedient & very Humble Servant
Moses Robinson
